DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, figures 1-16 in the reply filed on 5/24/21 is acknowledged.  Claims 1-6, 10-15 and 19-26 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second biasing arms, or the third and fourth beams must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 discloses on lines 4 and 5, “the end effector configured to be removably coupled to an open-ended occlusion clip with a pair of terminal ends and first and second robotic arms.” This language is indefinite as it is unclear whether the first and second robotic arms are removably coupled to the end effector, or the occlusion clip has a pair of terminal ends with first and second robotic arms.  
Claims 12-15 are dependent upon claim 11. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. US 6394998.

Regarding claim 2, Wallace et al. discloses wherein the end effector includes a line concurrently mounted to the open ended occlusion clip and the pair of repositionable jaws (line C1, anchored on one of the jaws 58.1 within hole 58.8, column 9, lines 34-42; clip 75 is mounted within with the jaw slot 58.13; therefore, the line can be considered at least indirectly mounted to both the clip and the jaws).
Regarding claim 3, Wallace et al. discloses wherein the line comprises at least a first line C1 and a second line C2; the first line is concurrently mounted to the open-ended occlusion clip and a first pair of repositionable jaws (column 9, lines 34 and 42; C1 anchored on jaw 58.1 within hole 58.8, clip 75 is mounted within with the jaw slot 58.13; therefore, the line can be considered at least indirectly mounted to both the clip and the jaws); the second line C2 is concurrently mounted to the open-ended occlusion clip and a second of the pair of repositionable jaws (column 9, lines 34 and 42, C2 anchored on jaw 58.2 hole 58.8, clip 75 is mounted within with the jaw slot 58.13; therefore, the line can be considered at least indirectly mounted to both the clip and the jaws); and, the first and second lines are repositionable to selectively dismount the first line from the at least one of the open ended occlusion clip and the first pair of the repositionable jaws, and to selectively dismount the second line from at least one of the open-ended occlusion clip and the second of the pair of repositionable jaws (first and second lines C1, C2 are configured to be removed from around pulley member 58.5 within end effector holes 58.8 but may be configured to be removed or selectively dismounted when not placed within the hole and around the pulley).
Regarding claim 4, Wallace et al. discloses wherein the end effector includes pulleys operatively coupled to at least one of the pair of repositionable jaws (pulleys 64, 70, and 58.5, figures 10 or 11A).

Regarding claim 6, Wallace et al. discloses wherein: the first repositionable jaw is mounted to a first and a third of the pulleys and the second repositionable jaw is mounted to a second and a fourth of the pulleys (two sets of pulleys 68 and 70 are mounted on the wrist member 52, which is mounted with jaws 58.1 and 58.2, see annotated figure 10 below; alternatively may consider pulleys 64 or 66); and, a line engages the first, second, third, and fourth pulleys (figure 10; line comprising cables C1, C2). 
 
    PNG
    media_image1.png
    647
    727
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. US 6394998 in view of Whiting US 9445820.
Regarding claim 10, Wallace et al. discloses wherein the open-ended occlusion clip comprises:
a first elongated occlusion arm (first side of V-shaped clip 75, figure 9); a second elongated occlusion arm (second side of V-shaped clip, figure 9), but fails to disclose a first elongated biasing arm coupled to a distal portion of the first elongated occlusion arm; and, a second elongated biasing arm coupled to a distal portion of the second elongated occlusion arm; wherein a proximal portion of the first elongated biasing arm is coupled to a proximal portion of the second elongated biasing arm; wherein the first elongated occlusion arm extends parallel to the first elongated bias arm along a majority of its length; and, wherein the second elongated occlusion arm extends parallel to the second elongated bias arm along a majority of its length.
However, Whiting discloses a ligating open-ended occlusion clip (figure 4) having a first elongated occlusion arm 202 and a second elongated occlusion arm 204; a first elongated biasing arm coupled to a distal portion of the first elongated occlusion arm (can consider the rib portion 234A the biasing member as it is a flexible portion that may bias the tissue by applying additional pressure, column 4, lines 30-37) and a second elongated biasing arm coupled to a distal portion of the second 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wallace et al. with an occluding clip, as taught by Whiting, to provide a clip having a biasing arm which will allow for flexibility and improved clamping or occlusion of tissue by applying pressure or biasing the tissue within the clip. 

Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. US 6394998 in view of Privitera et al. US 9066741. 
Regarding claim 11, Wallace et al. discloses a medical instrument comprising:
an end effector 58 comprising a first jaw 58.1 configured to be repositionable with respect to a second jaw 58.2 (jaws open or close to hold or delivery the clip 75, closed configuration, figure 5, open configuration, figure 8, 10), the first and second jaws removably mounted to an open-ended occlusion clip (jaws biased closed around clip 75 held within slots 58.13, figure 9), the end effector configured to configured to be removably coupled to an open-ended occlusion clip 75 having a pair of terminal ends (figure 9) and a robotic arm 12 (figure 2), but fails to disclose the end effector and jaws are removably mounted to a first and second robotic arms, and wherein the end effector includes at least one of a cavity and a projection configured to be engaged by at least one of the first and second robotic arms.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wallace et al. with a first and second robotic arms, as taught by Privitera et al. to provide more control and manipulation or repositioning of the end effector.
Regarding claim 12, Wallace et al. discloses wherein: the end effector further comprises at least a first line C1 and a second line C2; the first line is concurrently mounted to the open-ended occlusion clip and the first jaw (column 9, lines 34 and 42; C1 anchored on jaw 58.1 within hole 58.8, clip 75 is mounted within with the jaw slot 58.13; therefore, the line can be considered at least indirectly mounted to both the clip and the jaws); the second line is concurrently mounted to the open-ended occlusion clip and the second jaw (column 9, lines 34 and 42, C2 anchored on jaw 58.2 hole 58.8, clip 75 is mounted within with the jaw slot 58.13; therefore, the line can be considered at least indirectly mounted to both the clip and the jaws); and, the first and second lines are selectively repositionable to dismount the first and second lines from the open-ended occlusion clip and the first and second jaws (first and second lines C1, C2 are configured to be removed from around pulley member 58.5 within end effector holes  58.8 but may be configured to be removed or selectively dismounted when not placed within the hole and around the pulley).

Regarding claim 14, Wallace et al. discloses wherein: the first jaw is mounted to a first of the pulleys and the second jaw is mounted to a second of the pulleys (each portion of 58.1 and 58.2 includes a finger or jaw 58.3, the portion 58.3 is formed with a pulley portion 58.5 on each jaw, figures 7, 8 or 9; alternatively or in addition, may consider pulleys with the pulley sets 64, 66, 68 or 70, figures 5 or 10, as they are all mounted with the device or clevis 17 to the jaws on the end effector); and a line engages the first and second pulleys (cables C1 or C2, for example, figures 10, 11B). 


Claims 15, 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. US 6394998 in view of Privitera et al. US 9066741, as discussed above, and further in view of Whiting US 9445820.
Regarding claim 15, Wallace et al. in combination with Privitera et al. discloses wherein the open-ended occlusion clip comprising:
a first elongated occlusion arm (Wallace et al. , first side of V-shaped clip 75, figure 9); a second elongated occlusion arm (Wallace et al.,  second side of V-shaped clip, figure 9), but fails to disclose a first elongated biasing arm coupled to a distal portion of the first elongated occlusion arm; and, a second elongated biasing arm coupled to a distal portion of the second elongated occlusion arm; wherein a proximal portion of the first elongated biasing arm is coupled to a proximal portion of the second elongated biasing arm; wherein the first elongated occlusion arm extends parallel to the first elongated bias arm along a majority of its length; and, wherein the second elongated occlusion arm extends parallel to the second elongated bias arm along a majority of its length.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wallace et al. and Privitera et al. with an occluding clip, as taught by Whiting, to provide a clip having a biasing arm which will allow for flexibility and improved clamping or occlusion of tissue by applying pressure or biasing the tissue within the clip. 
Regarding claims 19 and 20, Wallace et al. teaches an occlusion clip 75, which may be configured as a necrosis clip, and applier comprising: 
an open-ended necrosis clip 75 having a first and second beam (figure 9); 
an end effector 58 including a first jaw 58.1 and a second jaw 58.2 repositionably mounted to a housing 17 (repositionable as the jaws open or close to hold or delivery the clip 75, closed configuration, figure 5, open configuration, figure 8, 10), the first and second jaws operatively coupled to at least a gun tackle pulley configuration utilized to reposition at least one of the first and second jaws 
Wallace et al. does not explicitly disclose the necrosis clip comprising a first beam longitudinally aligned with and spaced apart from a second beam, the first beam operatively coupled to and longitudinally aligned with a third beam, the second beam operatively coupled to and longitudinally aligned with a fourth beam, where the third and fourth beams are coupled to one another, and where the first and second beams each include an unattached terminal end; or a robotic coupling feature associated with the end effector and configured to be engaged by a robotic surgical instrument to removably couple the robotic surgical instrument to the end effector, the robotic coupling feature includes at least one of a cavity and a projection configured to be engaged by the robotic surgical instrument.
Whiting discloses a ligating open-ended occlusion or necrosis clip (figure 4) comprising a first beam 202 longitudinally aligned (when legs are in a closed position, such as shown in a different embodiment, figure 6) with and spaced apart from a second beam 204 (figure 4), the first beam operatively coupled to and longitudinally aligned with a third beam 234A, the second beam operatively coupled to and longitudinally aligned with a fourth beam 234B, where the third and fourth beams are coupled to one another (at pivot point 106 with surface 116, figure 4), and where the first and second beams each include an unattached terminal end (figure 4 202B, 204B distal ends), the third and fourth beams allowing for flexibility and improved clamping or occlusion of tissue and for applying additional pressure for biasing tissue (column 4, lines 30-37).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wallace et al. with an occluding clip, as taught by Whiting, to provide a clip a first, second, third and fourth beam, as taught by Whiting, to provide an occlusion clip which will allow for flexibility and improved clamping or occlusion of tissue by applying pressure or biasing the tissue within the clip, and a robotic arm connection being an opening or protrusion, as taught by Privitera et al. as a well-known substitution in the art for connecting an end effector to a robotic arm.
Regarding claim 21, Wallace et al. discloses the end effector includes a first detachment line C1 in operative engagement with the first jaw of the end effector and the necrosis clip (column 9, lines 34 and 42; C1 anchored on jaw 58.1 within hole 58.8); and,
the end effector includes a second detachment line C2 in operative engagement with the second jaw of the end effector and the necrosis clip (column 9, lines 34 and 42, C2 anchored on jaw 58.2 hole 58.8).
Regarding claim 22, Wallace et al. discloses wherein the first jaw and the second jaw each include a channel 58.8 configured to receive at least one of the first detachment line and the second detachment line (figure 9).

the first detachment line C1 extends through a first loop coupled to the first jaw when the open-ended necrosis clip is detachably mounted to the first jaw (clip is mounted within slot 58.13, line C1 loops around pulley system 64, 70 through the jaw opening 58.8 and loops around through pulleys 68 and 66, figure 10);
the second detachment line C2 extends through a second loop coupled to the second jaw when the open-ended necrosis clip is detachably mounted to the second jaw (clip is mounted within slot 58.13, line C2 loops around pulley system 64, 70 through the jaw opening 58.8 and loops around through pulleys 68 and 66, figure 10);
the first detachment line does not extend through the first loop coupled to the first jaw when the open-ended necrosis clip is detached from to the first jaw (capable of having this configuration if the cable is not attached to the jaw, prior to or after the deployment of the clip); and,
the second detachment line does not extend through the second loop coupled to the second jaw when the open-ended necrosis clip is detached from to the second jaw (capable of having this configuration if the cable is not attached to the jaw, prior to or after the deployment of the clip).
Regarding claim 24, Wallace et al. discloses wherein:
the first jaw includes a first channel 58.8 configured to receive the first detachment line C1 (figure 9);
the first jaw includes a first orifice configured to receive the first loop (orifice at opening of the channel 58.8);
the second jaw includes a second channel 58.5 configured to receive the second detachment line C2 (figure 9); and,
the second jaw includes a second orifice (orifice at opening of the channel 58.8) configured to receive the second loop.

the first jaw is mounted to the first pulley and the third pulley (see annotated figure 10 above);
the second jaw is mounted to the second pulley (see annotated figure 10 above); and,
the line C2 is fixedly coupled to the second jaw (through channel 58.8) and repositionably engages the first pulley, the second pulley, and the third pulley (line C2 is looped around the pulleys reposition by pulling in the directions of B1 or B2, figure 10).
Regarding claim 26, Wallace et al. discloses wherein: at least the gun tackle pulley configuration includes a first pulley, a second pulley, a third pulley, and a fourth pulley (see annotated figure 10 above); the first jaw is mounted to the first pulley and the third pulley (see annotated figure 10 above); the second jaw is mounted to the second pulley and the fourth pulley (see annotated figure 10 above); and, the line C1 is fixedly coupled to the first jaw and repositionably engages the first pulley, the second pulley, the third pulley, and the fourth pulley (line C1 is looped around the pulleys reposition by pulling in the directions of A1 or A2, figure 10). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madhani et al. US 5797900 discloses a similar device having an end effector being manipulated by a pulley system (figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771                                                                                                                                                                                         
/DIANE D YABUT/               Primary Examiner, Art Unit 3771